DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 02/11/2020 claiming foreign priority to German application 102019202072.0 filed on 02/15/2019.  Claims 1 – 18 are examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
73.3 – Fig. 4
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
h7 – Pg. 29, l. 20
r7a, r7b – Pg. 29, l. 24
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “radius of curvature Claim 5.  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “radius of curvature r7b” must be shown or the feature(s) canceled from Claim 6.  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “maximal height h7” must be shown or the feature(s) canceled from Claim 9.  No new matter should be entered.
Fig. 11 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "13" and "14" have both been used to designate the high pressure turbine.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities:
Claim 1, l. 12 “or to the other engine component” is believed to be in error for -- or to the another engine component--.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, ll. 4 – 6 “connecting element … which compensates for different thermal expansions of the casing part and the at least one cover part” interpreted as ‘element for connecting which compensates for different thermal expansions of the casing part and the at least one cover part’.  See MPEP 2181(I)(A).
Claim 1, ll. 14 – 17 “separate supporting element which has thicker walls than the at least one connecting element and supports the first and second flange portions against each other, and extends between the first and second flange portions with a flexibly formed expansion portion” interpreted as ‘element for separate supporting which has thicker walls than the at least one connecting element and supports the first and MPEP 2181(I)(A).
Claim 17, ll. 6 – 8 “connecting element … which compensates for different thermal expansions of the casing part and the at least one cover part” interpreted as ‘element for connecting which compensates for different thermal expansions of the casing part and the at least one cover part’.  See MPEP 2181(I)(A).
Claim 18, ll. 6 – 12 “first connecting element … compensates for different thermal expansions of the casing part and the at least one cover part” interpreted as ‘first element for connecting which compensates for different thermal expansions of the casing part and the at least one cover part’.  See MPEP 2181(I)(A).
Claim 18, ll. 6 – 12 “second connecting element … compensates for different thermal expansions of the casing part and the at least one cover part” interpreted as ‘second element for connecting which compensates for different thermal expansions of the casing part and the at least one cover part’.  See MPEP 2181(I)(A).
Claim 18, ll. 24 – 27 “separate supporting element which has thicker walls than the at least one connecting element and supports the first and second flange portions against each other, and extends between the first and second flange portions with a flexibly formed expansion portion” interpreted as ‘element for separate supporting which has thicker walls than the at least one connecting element and supports the first and second flange portions against each other, and extends between the first and second flange portions with a flexibly formed expansion portion’.  See MPEP 2181(I)(A).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, ll. 7 – 8 recites “via the at least one connecting element” which is indefinite because Claim 18, l. 6 recited “at least one first connecting element and at Claim 18, ll. 7 – 8 is referring to the ‘at least one first connecting element’ or if the “at least one connecting element” of Claim 18, ll. 7 – 8 is referring to the ‘at least one second connecting element’.  Accordingly, Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, ll. 23 – 24 recites “the at least one connecting element” and Claim 18, l. 25 recites “the at least one connecting element” which are indefinite because Claim 18, l. 6 recited “at least one first connecting element and at least one second connecting element”.  Therefore, it is unclear if the “at least one connecting element” of Claim 18, ll. 23 – 24 and l. 25 is referring to the ‘at least one first connecting element’ or if the “at least one connecting element” of Claim 18, ll. 23 – 24 and l. 25 is referring to the ‘at least one second connecting element’.  Accordingly, Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tajiri et al. (20180156369).
Regarding Claim 17, Tajiri discloses, in Figs. 1 - 7, all the claimed limitations including an engine assembly (86 – Fig. 4), with - a casing part (108) extending along a central axis (axis through the center of assembly in Fig. 3), - at least one cover part (100) which at least partially covers an outside of the casing part (108), and for this, in relation to the central axis, extends along a circumferential direction which points along a circular path around the central axis (as shown in Fig. 3), and - at least one connecting element (120) [As discussed in the Claim Interpretation section above, “connecting element… which compensates for different thermal expansions” is interpreted as invoking 112(f) interpretation.  A review of the Specification revealed that Para. [0077] disclosed the structure of the connecting element which is equivalent to the connecting element structure of Tajiri.] via which the at least one cover part (100) is fixed relative to the casing part (108) and which compensates for different thermal expansions (Paras. [0002], [0013], [0024], [0026]) of the casing part (108) and the at least one cover part (100), wherein the at least one connecting element (120) has an expansion portion (126) for compensating for the different thermal expansions, which forms a channel-like depression extending in the circumferential direction and U-shaped in cross-section, pointing radially inward or outward relative to the central axis (the convolutions 126 of the bellows formed both radially inward and radially outward U-shaped in cross-sections relative to the central axis).

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1 – 16 are allowed.
Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/LORNE E MEADE/Primary Examiner, Art Unit 3741